Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an Examiner's Statement of Reasons for Allowance:
Lawson et al., Pub. No.  2020/0220939, teach a heterogeneous mix of communication resources facilitating communication micro-service primitive. Users can compose various micro communication services to fulfill a role of a communication primitive. The micro-services can serve any suitable combination of signaling, media processing, informational analysis, hosting, and any suitable communication service. A micro-services communication platform (MSCP) can be used in facilitating communication in a service based network solutions. A variety of micro-services can be provided such as presence service, network discovery service, media transcoding service, conferencing/mixing service, interactive voice response services, and media intelligence services. Lawson’s system provides media-related micro-service to outside applications and services. The system is part of a multitenant communication platform in which various accounts can establish and manage service integration with micro-services, and the system provides various programmatic hooks to integrate an outside application with the micro-service offering of the system. An account can include a defined policy configuration. A policy configuration sets particular limitations for account usage. The policy can prevent an application of an outside entity incurring usage that is beyond the scope in which the application is meant to be used. Micro-service capabilities, amount of data processing, time duration of usage, and other suitable capabilities can be regulated through customized policy. The policy configuration can limit usage to machines with a particular network address, types of devices, and physical geographic location of a device (Lawson; Abstract; paragraphs [0035 – 0040; 0047]). In addition, Carlson et al., Pub. No.  2021/0240853, teach a patient healthcare data can be extremely useful for a variety of purposes. However, this data is considered highly sensitive, and is covered by national, regional, hospital, and business regulation (Carlson; paragraphs [0034-0035; 0159; 0161]).
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that train a machine learning (ML) model, including to learn an association between one or more compliance requirements and one or more features of one or more micro-service training datasets: extract one or more features from a micro-service; apply the one or more features extracted from the micro-service to the trained ML model; and leverage the trained ML model to predict an association between the micro-service and one or more of the compliance requirements based on correlation of the one or more features extracted from the micro-service and one or more features extracted from the one or more micro-service training datasets as set forth in claims 1-19.  Claims 1-19 are allowed because of the combination of the limitation listed above and other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448